NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY G. HUNT,
C'laimc:m,t-Appello:nt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7009
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 10-1065, Chief Judge Bruce
Kas01d.
ON MOTION
Before RADER, Chief Judge, NEWMAN and BRYSON, Circuit
` Judges.
PER CUR1AM.
ORDER
The Secreta1'y of Veterans Affairs moves to summarily
affirm the decision of the United States Court of Appeals
for Veterans ClaimS denying Anth0ny G. Hunt’S petition

HUNT V. DVA 2
for a writ of mandamus Hunt opposes. The Secretary
moves for leave to reply, and replies.
On December 29, 2009, Hunt appealed a Board of
Veterans’ Appeals decision that denied Hunt’s claims for
vocational rehabilitation benefits to the C0urt of Appeals
for Veterans Claims While his appeal was pending, Hunt
filed a petition for a writ of mandamus with that court,
seeking relief from the same Board decision On April 22,
2010, the C0urt of Appeals for Veterans Claims denied
Hunt’s petition, stating that mandamus was not appro-
priate because Hunt’s appeal was pending before the
court. Hunt appealed, seeking review by this court.
The Secretary contends that summary affirmance is
warranted under these circumstances Summary affir-
mance is appropriate when the position of one party is so
clearly correct as a matter of law that no substantial
question regarding the outcome of the appeal exists
Joshua v. United Sto:tes, 17 F.3d 378, 380 (Fed. Cir. 1994).
To obtain mandamus, the petitioner must show (1) that
he has a clear and undisputable right to the writ and (2)
that he has no alternative way to obtain the relief sought.
See Kerr v. U.S. Dist. Ct. for N. Dist. Of Cal., 426 U.S.
394, 403 (1976). We agree with the Secretary that Hunt
has clearly failed to meet both of these requirements. The
Court of Appeals for Veterans Claims correctly explained
that Hunt’s petition should be denied because he sought
the same relief through the appeal process To the extent
Hunt also filed his petition because his appeal was pend-
ing three months without a decision, any delay in that
regard clearly does not warrant mandamus We therefore
grant the Secretary’ s motion.
Accordingly,
IT ls ORDERED THAT:
(1) The Secretary’s motion for leave to file a reply
brief is granted

3
HUNT V. DVA
(2) The Secretary’s motion for summary affirmance is
gr'anted.
(3) Each side shall bear its own costs.
APR 05 2011
CC`
S
Date
Anthony G. Hunt
Melissa Devine, Esq.
FoR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
¢.s. conf